Citation Nr: 1309023	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for left knee arthritis, currently rated 10 percent disabling. 

2. Entitlement to an increased evaluation for right knee arthritis, currently rated 10 percent disabling. 

3. Entitlement to an increased evaluation for lumbar spine arthritis, currently rated 40 percent disabling. 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for a left foot disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1973 to August 1997.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in pertinent part denying reopening of a claim for service connection for a left foot disorder but denying that claim on the merits; denying increased evaluations for service-connected right knee arthritis, rated 10 percent disabling, left knee arthritis, rated 10 percent disabling, lumbar spine arthritis, rated 10 percent disabling; and denying TDIU. 

An April 2009 RO rating action confirmed the 10 percent assigned for right knee arthritis. By a June 2010 rating action, the RO increased the evaluation assigned for lumbar spine arthritis to 40 percent, effective February 26, 2008. 

While the Veteran had requested a hearing before a Decision Review Officer (DRO) at the RO, he withdrew that request for a hearing by a signed submission in November 2010. 
 
The issues of entitlement to increased ratings for left and right knee and lumbar spine arthritis, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for a left foot disorder was last denied in a January 1998 rating decision, and no appeal was initiated from that decision. 

2. Evidence associated with the claims file since the final January 1998 denial is new and material, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.

3. The evidence preponderates against a left foot disorder having developed in service or otherwise being causally related to service. 

4. The evidence preponderates against left foot arthritis being present to a disabling degree within the first post-service year. 


CONCLUSIONS OF LAW

1. The January 1998 rating decision which denied service connection for a left foot disorder is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for a left foot disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3. The criteria for service connection for a left foot disorder are not met. 38 U.S.C.A. §§ 1110 , 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012). 
 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183   (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in October 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied. Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the Dingess requirements, the RO's October 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

As for the Veteran's claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A(f) . Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The Veteran's service treatment records and identified and available VA, Army, and private facility records have been obtained. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. The Veteran's authorized representative by a signed letter in January 2013 waived initial RO consideration, prior to Board adjudication, of VA records newly added to the Veteran's virtual VA file subsequent to the most recently issued supplemental statement of the case (SSOC). All of these records, together with the balance of the claims file, were reviewed by the Board.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the claim is herein reopened, and while x-rays obtained in August 2008 establish the presence of a degenerative condition of the left metatarsophalangeal joint, there is no evidence of an event, injury, or disease in service associated with this degenerative condition of the left foot, and there is not presented in the record so much as an indication of a link between an event, injury, or disease in service and the currently identified degenerative condition of the metatarsophalangeal joint. Accordingly, no VA examination addressing the service connection claim is warranted. 38 C.F.R. § 3.159(c)(4) (2012); McLendon. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43   (2006); see also Dingess/Hartman, 19 Vet. App. 473. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


II. Request to Reopen Left Foot Disorder Claim

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 . If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108 , 7105; Evans v. Brown, 9 Vet. App. 273   (1996); Manio v. Derwinski, 1 Vet. App. 140   (1991). 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) . 

A January 1998 rating decision denied the Veteran's original claim of service connection for a bilateral foot disorder (thus inclusive of a disorder of the left foot) on the basis that there was no evidence of record of a current foot disability. A prior VA examination in December 1997 noted that the Veteran's feet were neurovascularly intact, and identified no foot symptom or disability. Veteran's service treatment and examination records include a record of injury to the right foot in the area of the great toe in August 1994, but reflect no injury or disorder of the left foot. Although notified of this January 1998 decision by the RO in January 1998, the Veteran did not file an appeal of this issue, and the January 1998 rating decision became final. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.200 (2012). 

The Veteran also did not within the one year period following the January 1998 RO decision submit any additional evidence, and neither was any additional evidence received pertaining to that issue, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim. 38 C.F.R. § 3.156(b)  (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67   (2010); Young v. Shinseki, 22 Vet. App. 461, 466   (2009).  Relevant official service department records not previously of record have also not been received since that January 1998 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c)  (2012).

Because the January 1998 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). In this case, in a June 2010 statement of the case, the RO found that new and material evidence had been presented to reopen the Veteran's claim of service connection for a left foot disorder. The RO accordingly in that decision reopened the claim,  but denied the claim on the merits. Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim. Barnett v. Brown, 83 F.3d 1380, 1383-84   (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244   (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted). 

Following the last prior final denial of the claim in January 1998, more recent treatment records substantiate the presence of left foot disability. An August 2008 VA treatment record notes findings of acute swelling of the left foot of one week duration. An August 2008 VA x-ray report provides findings of mild osteo-degenerative changes at the first metatarsophalangeal joint of the left foot. Thus, medical records since the last prior final denial of the claim now establish current degenerative changes in the foot. This current evidence of one element of the claim for service connection not previously established is new and is sufficient to present a reasonable possibility of sustaining the claim on the merits. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim. Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which may be part of VA's duty to assist. Accordingly, the Board finds that the claim for service connection for a left foot disorder is reopened. 38 C.F.R. § 3.156(a).



III. Reopened Claim for Service Connection for a Left Foot Disorder 

The Veteran contends, in effect, that service connection for a left foot disorder is warranted, though he has not voiced a specific theory of entitlement upon which to base his claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303 . Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b)  (West 2002); 38 C.F.R. § 3.303(d) ; Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The reopened claim for service connection for a left foot disorder is supported by evidence of current disability, but is not supported by evidence of development of a chronic foot disorder in service, or by evidence of arthritis of the foot present within the first post-service year, or otherwise by competent evidence establishing a nexus between service and a current left foot disorder. 

The Veteran has not alleged specific injury to the left foot in service, and has not otherwise identified a causal mechanism to link a current left foot disorder to service. The Veteran is competent to address current or past symptoms of disability, as well as to relay what physicians have told him in the past. Jandreau. However, because the Veteran has not addressed any such link to service, there is no such evidence to consider.

A causal link to service is also not otherwise presented. In the absence of any competent evidence supporting development of a chronic left foot disorder in service, or supporting development of arthritis within the first post-service year, or otherwise supporting a causal link between service and a current left foot disorder, service connection for a left foot disorder must be denied on a direct basis, with the preponderance of the evidence against, and must be denied on a first-year-post-service presumptive basis in the absence of evidence of arthritis present in the foot within the first post-service year. 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a left foot disorder, the claim is reopened, and to this extent only, the appeal is granted. 

Service connection for a left foot disorder is denied.


REMAND

The Veteran was afforded a VA examination addressing the nature and severity of his left knee and lumbar spine degenerative disorders in February 2010, and was afforded VA examinations addressing the nature and severity of his right knee disorder in May 2009 and July 2010.  Unfortunately, as the examiners who conducted those examinations plainly stated, the claims file was not made available for review by the examiners for those examinations.  Additionally, the Veteran's presentation at those examinations, when compared to his presentation at reasonably contemporaneous treatment records, causes the Board to question the credibility of the Veteran's presentation at those examinations, as explained further below. If the Veteran's presentation at those examinations is not credible, and a reliable history of disability was not obtained by review of the claims file, there is no reasonable possibility that an adequate evaluation of the claimed disabilities for rating purposes was made at those examinations.  

VA regulations require that each disability be viewed in relation to its history both in the examination and in the evaluation of the disability. 38 C.F.R. § 4.1 (2012).  Thus, it is essential that the examining physician have the Veteran's medical records to review in conjunction with the examination, so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski,1 Vet. App. 121, 124 (1991). The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that additional examinations are thus required to address the claims for increased rating for arthritis of the left and right knee and lumbar spine, and to address TDIU, with medical findings and conclusions adequately supported by review of relevant records as contained within the claims file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

At his February 2010 VA examination for compensation purposes addressing his left knee and low back disorders, the Veteran presented to the examination using crutches, demonstrated only slow and painful action in all motions, and caused the examiner to conclude that he "basically required crutches for ambulation." This contrasts with an October 2009 VA treatment record, when it was noted that the Veteran was ambulatory, and he reported that he used a treadmill for an hour three times weekly. Subsequent treatment records also reflect the Veteran presenting with use of a cane, not crutches, with reports of requiring a walker or crutches only for longer distances.

The October 2009 treatment record and multiple other treatment records reflect significant difficulty with non-service-connected left hip and gout, but with those conditions not mentioned by the Veteran at his February 2010 examination, and the Veteran reported at the February 2010 examination that he ceased working due to his service-connected right knee and low back. 

Similarly, at his May 2009 VA examination for compensation purposes addressing the right knee, the Veteran presented using a brace and crutches, and no mention was made of the Veteran not requiring crutches to ambulate. The Veteran then also complained of daily right knee pain, locking, and instability. In contrast, a subsequent treatment record in May 2010 reflected the Veteran's report of only occasional right knee swelling or aching. At a September 2011 treatment he reported right knee daily aching and occasional swelling. 

At the February 2010 VA examination the Veteran also asserted that he had 50 incapacitating back episodes within the past year, whereas treatment records for the prior year and subsequent intervals fail to reflect frequent incapacitating back episodes. 

At a November 2008 VA examination for compensation purposes, the Veteran reported that he would have ankle pain with 8/10 pain flares that would last all day. He also reported having constant, moderate 6/10 pain in the ankle and intermittent swelling and instability. The examiner stated, "Drawer's is normal, but inversion is increased instability." The meaning of this sentence is unclear, and does not inform whether instability with use was objectively found on the examination. The left ankle disorder must be better addressed upon remand examination for his TDIU claim.

Additionally, at his May 2009 VA examination of the right knee the Veteran reported most recently being employed as a manager for a janitorial services company, yet the Veteran has also asserted that he could not continue work due to incapacity to fulfill physical work requirements. Upon the prior, November 2008 VA examination addressing the Veteran's service-connected left ankle and assertion of unemployability, the Veteran reported that his prior janitorial manager work also included buffing, waxing, walking, and squatting, with his last work in July 2007. He then also reported that he "applied for alternative work as a driver but was unable to concentrate and is interested in vocational rehabilitation training." 

It is thus unclear from that examination record whether the Veteran attempted driving as an alternative vocation, and under what circumstances he had difficulty concentrating. It is also unclear how difficulty concentrating would relate to the Veteran's service-connected physical disabilities. The records as presented currently fails to provide a clear picture of the Veteran's capacity for gainful employment or whether gainful employment is precluded by service-connected disabilities. A VA examination addressing this is accordingly in order. 

Because the Veteran has presented a pattern of reported significant impairment in the joint or part being examined for rating purposes, without consideration of impairments of other parts, and with the critical failure of examiners to adequately compare findings and self-reported symptoms with those from other treatment and examination records, the Board believes that not only are fully informed examinations required, but a single examination should be conducted to evaluate all the service-connected musculoskeletal disabilities, so that preferential emphasis by the Veteran on the extent of disability of the particular body part being examined may be moderated. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims.

2. With the Veteran's assistance or authorization, as appropriate, obtain any as-yet-unobtained treatment records. This should include in particular records of treatment for his claimed disabilities the subject of this remand as well as his other service-connected disabilities. Associate with the claims file any records and responses received. 

3. Thereafter, afford the Veteran an in-person orthopedic examination to address the nature and severity of disability of each of the Veteran's knees, and the nature and severity of disability of his lumbar spine. The claims file including a copy of this remand should be made available to and should be reviewed by the examiner before the examination. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner should do the following:

a. The examiner is advised that, to the extent they are found to be credible, lay statements may be used to support a diagnosis or an assessment of history or symptoms attributable to a disability. The examiner is cautioned to review past VA examination records for compensation purposes, and to compare these with contemporaneous treatment records. The examiner should consider the extent to which these appear to reflect the Veteran's exaggerated presentation of symptoms specific to the disability being evaluated for compensation, exaggerated use of assistive devices, and underreporting of capacities such as capacities for ambulation. Examples of such apparent exaggerations are addressed in the body of this remand. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed knee and low back disabilities. 

b. Conduct an examination of each knee and the low back, and based on each examination and review of the record, evaluate the nature and extent of disability in each knee and the low back. 

c. All indicated tests and studies, to include range of motion studies, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. Any psychogenic overlay or somatoform disorder or exaggeration as may be presenting as knee or low back pain or disability but which does not in fact represent disability originating in that part should be addressed, and the assessed actual level of disability of the knee or low back should expressly assessed. 

d. The examiner must describe all symptomatology attributable to disability of each knee and the low back. 

e. Separately for each knee and for the low back, the examiner should address additional disability due to any pain, weakened movement, excess fatigability, or incoordination. An opinion must be stated as to whether any pain found in the knee or the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. The examiner must separately provide an opinion on the impact of the service-connected disability of each knee and the low back on the Veteran's ability to work, as well as other resulting limitation of function. 

f. With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement, and the presence or absence of muscle atrophy or other signs of disuse. The examiner should attempt to distinguish between symptoms caused the each knee and low back disability and those due to other causes. 

g. The examiner should provide an explanation for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should note this on the examination report, and the examiner must provide an explanation why an opinion cannot be provided. 

4. Thereafter, the Veteran should be afforded a VA examination to address the impact of all the Veteran's service-connected disabilities, taken as a whole, on his capacity for substantially gainful employment. A list of current service-connected disabilities should be provided to the examiner. The claims file, including a copy of this remand and the newly obtained VA orthopedic examination addressing the Veteran's knees and lumbar spine, should be made available to and be reviewed by the examiner before the examination. Any additional indicated tests and studies should be conducted to the extent necessary to address questions of employment impairments due to service-connected disabilities. The examiner should provide an explanation with supportive reasoning and factual bases for his or her diagnoses, assessments, and opinions. The examination report and opinions provided should be informed by review of all the evidence, including past treatment and examination records and lay evidence. 

In that regard, the examiner is hereby advised that the Veteran's statements about current and past disabilities, symptoms, and work capacity should be accepted as supporting the extent of disability present and impact on capacity for employment, to the extent such statements are found to be credible. The examiner is cautioned to review past VA examination records for compensation purposes, and to compare these with contemporaneous treatment records. The examiner should consider the extent to which these appear to reflect the Veteran's exaggerated presentation of symptoms specific to the disability being evaluated for compensation, exaggerated use of assistive devices, and underreporting of capacities such as capacities for ambulation. Examples of such apparent exaggerations are addressed in this body of this remand.

The examiner should state and explain any determinations he or she makes regarding the credibility of the Veteran's assertions. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The examiner is hereby advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment. Substantially gainful employment is to be considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment. 

The examiner should first address the extent of disability for each of the Veteran's service-connected disabilities. The 
examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, taken as a whole and without consideration of non-service-connected disabilities, prevent the Veteran from obtaining or retaining substantially gainful employment. The examiner is cautioned in this regard to exclude disability attributable to significant non-service-connected disabilities, inclusive of the Veteran's arthritis of the left hip, arthritis of the cervical spine, bilateral shoulder conditions, and bilateral foot conditions inclusive of gout. In making this determination, the examiner should consider the Veteran's work experience and training, but not his age. The examiner should provide an explanation for all conclusions drawn and opinions expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his current address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6. Thereafter, following other indicated development, readjudicate the remanded claims for increased rating and for TDIU de novo. For TDIU on an extraschedular basis, referral to the Direct, Compensation and Pension Service, must be considered if the schedular disability ratings requirements under 38 C.F.R. § 4.16(a) are not met. If any of the benefits sought are not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


